Case: 20-30561     Document: 00516078223         Page: 1     Date Filed: 11/02/2021




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                               November 2, 2021
                                  No. 20-30561                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   Kevin Kaigler,

                                                           Plaintiff—Appellant,

                                       versus

   James M. LeBlanc; Darryl Vannoy; Shirley Coody;
   Joseph Lamartimiere; Butch H. Browning; Jimmy Guidry,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:18-CV-350


   Before Jones, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Kevin Kaigler, Louisiana prisoner # 5566932 , seeks leave to proceed
   in forma pauperis (IFP) on appeal from the district court’s dismissal of his
   42 U.S.C. § 1983 civil rights complaint against various prison and state



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30561      Document: 00516078223           Page: 2     Date Filed: 11/02/2021




                                     No. 20-30561


   officials alleging he is being subjected to unsafe and unsanitary conditions of
   confinement, for failure to state a claim. By moving to proceed IFP, Kaigler
   is challenging the district court’s certification that his appeal was not taken
   in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Our
   inquiry into Kaigler’s good faith “is limited to whether the appeal involves
   legal points arguable on their merits (and therefore not frivolous).” Howard
   v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and
   citations omitted).
          Kaigler challenges only the district court’s conclusion that he failed to
   state that any of the defendants knew of the complained of conditions. He
   fails to address any of the other conclusions reached by the district court and,
   otherwise, makes only conclusional statements in support of his argument
   that the district court erred in dismissing his complaint. Thus, the appeal
   lacks arguable merit. See Howard, 707 F.2d at 220.
          Accordingly, Kaigler’s IFP motion is DENIED, and the appeal is
   DISMISSED as frivolous. See 5th Cir. R. 42.2; Baugh, 117 F.3d at 202
   n.24. The district court’s dismissal of Kaigler’s complaint and our dismissal
   of this appeal count as strikes under 28 U.S.C. § 1915(g). See Coleman v.
   Tollefson, 575 U.S. 532, 537 (2015). Kaigler is CAUTIONED that if he
   accumulates three strikes, he will not be allowed to proceed IFP in any civil
   action or appeal filed while he is detained or incarcerated in any facility unless
   he is under imminent danger of serious physical injury.




                                           2